
	

113 S541 IS: Safeguard American Food Exports Act of 2013
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 541
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Ms. Landrieu (for
			 herself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prevent human health threats posed by the consumption
		  of equines raised in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguard American Food Exports Act of
			 2013.
		2.FindingsCongress finds that—
			(1)unlike cows, pigs,
			 and other domesticated species, horses and other members of the equidae family
			 are not raised for the purpose of human consumption;
			(2)equines raised in
			 the United States are frequently treated with substances that are not approved
			 for use in horses intended for human consumption and equine parts are therefore
			 unsafe within the meaning of section 409 of the Federal Food, Drug, and
			 Cosmetic Act;
			(3)equines raised in
			 the United States are frequently treated with drugs, including
			 phen­yl­bu­ta­zone, acepromazine, boldenone un­dec­y­len­ate, omep­ra­zole,
			 ketoprofen, xy­la­zine, hy­al­uron­ic acid, ni­tro­fu­ra­zone, polysulfated
			 gly­cos­ami­no­gly­can, clenbuterol, tolazoline, and ponazuril, which are not
			 approved for use in horses intended for human consumption and equine parts are
			 therefore unsafe within the meaning of section 512 of the Federal Food, Drug,
			 and Cosmetic Act; and
			(4)consuming parts of
			 an equine raised in the United States likely poses a serious threat to human
			 health and the public should be protected from these unsafe products.
			3.ProhibitionsSection 301 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the
			 following:
			
				(ccc)Notwithstanding
				any other provision of this section—
					(1)equine parts
				shall be deemed unsafe under section 409 of this Act;
					(2)equine parts
				shall be deemed unsafe under section 512 of this Act; and
					(3)the knowing sale
				or transport of equines or equine parts in interstate or foreign commerce for
				purposes of human consumption is hereby
				prohibited.
					.
		
